                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                          CIVIL ACTION NO. 7:16-CV-18-D


FREDRIC N. ESHELMAN,

                                      Plaintiff,

v.                                                                        ORDER

PUMA BIOTECHNOLOGY, INC.,

                                      Defendant.


       THIS CAUSE, being before the undersigned upon joint motion of Defendant Puma

Biotechnology, Inc. ("Puma") and PlaintiffDr. Fredric N. Eshelman ("Plaintiff' and, with Puma,

the "Parties"), for an order setting a scheduling order for certain post-trial motions; and

       IT APPEARS to the Court there is good cause to grant the Parties' motion;

       IT IS, THEREFORE, ORDERED THAT:

           1. Defendant's Motion for Disallowance of Costs and supporting brief shall be due on

               April22, 2019 pursuant to L.R. 54.1 (b);

           2. Plaintiff's Response in support of his Application for Costs shall be due on April

               29, 2019 pursuant to L.R. 54.1 (b)(l);

           3. Defendant's response to Plaintiff's Motion for Attorneys' Fees (the "Fee

               Response") shall be due on April 29, 2019, and any reply in support of the Fee

               Motion shall be due on May 13, 2019 pursuant to L.R. 7.1 (f) and (g);

           4. If Plaintiff elects to file a Supplemental Fee Memorandum, Defendant's response

               to the Supplemental Fee Memorandum shall be due twenty-one (21) days following

               service of the Supplemental Fee Memorandum, and any reply to such response shall
      be due fourteen (14) days after the service of such response pursuant to L.R. 7.1 (f)

      and (g);

   5. The Parties' anticipated Rule 59 motions will be due on April 22, 20 19 pursuant to

      Fed.R.Civ.P. 59 (b) and (e);

   6. The Parties' memoranda in support of any Rule 59 motions will be due five (5)

      days following receipt of the full volume of trial transcripts in accordance with the

      Court's prior Orders;

   7. The Parties shall have twenty-one (21) and fourteen (14) days respectively, for any

      response and reply brief for any Rule 59 motion pursuant to L.R. 7.1 (f) and (g).



This the~ day of April, 2019.




                                            JAMES C. DEVER III
                                            E::!:RiUnited States District Judge




                                        2
